Citation Nr: 0319501	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  01-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an increased rating for a service-
connected cervical spine disability, currently evaluated 
as 10 percent disabling.  

2.	Entitlement to service connection for a bilateral hip 
disability, including claimed as secondary to service-
connected disability of the cervical or lumbar spine.  

3.	Entitlement to service connection for a heart condition, 
including claimed as secondary to the veteran's service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


 



ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

On March 19, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Obtain the veteran's medical records from the VA 
Medical Center in Jackson, Mississippi (Sonny 
Montgomery) VAMC for any treatment for a cervical 
spine disability, a bilateral hip disability or a 
cardiovascular disorder during the period of October 
1999 to the present.  Request complete clinical 
records, outpatient treatment records, hospital 
summaries, laboratory studies and X-ray examination 
reports.  Particular attention is directed to the 
report of the October 1999 VA examination that 
indicates that X-rays were ordered for the cervical 
spine, the lumbar spine and the hips.  Obtain the 
reports of these X-ray examinations.  Associate all 
evidence obtained with the veteran's claims folder.  
2.	Ask the veteran to identify all VA and non-VA , 
including military, health care providers that have 
treated the veteran for his cervical spine, hips and 
heart during the period of October 1999 to the 
present.  Obtain records from each health care 
provider the appellant identifies.
3.	Make arrangements with the appropriate VA medical 
facility(ies) for the veteran to be afforded the 
following examinations:  
a.	An orthopedic examination should be conducted in 
order to determine the current nature and 
severity of the of the service-connected 
cervical spine condition and to determine the 
current nature and etiology of any existing hip 
disability.  All indicated special studies and 
tests should be accomplished.  
i.	Cervical Spine:
1.	With respect to range of motion 
studies, ask the examiner to indicate 
normal values, when reporting the 
range of motion in the cervical spine.   
2.	Ask the examiner to specify whether 
there is any anatomical damage, and to 
describe any functional loss.  
Consideration should be afforded to 
the inability to perform normal 
working movements with normal 
excursion, strength, speed, 
coordination, and endurance.  Also, 
ask the examiner to specify any 
functional loss due to pain or 
weakness, if possible measured in 
degrees of limitation of motion, and 
to document all objective evidence of 
those symptoms.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2002).  
3.	Ask the examiner to provide an opinion 
on the degree of any functional loss 
likely to result from a flare-up of 
symptoms or on extended use of the 
service-connected cervical spine.  
4.	Ask the examiner to document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  
5.	Ask the examiner to give an opinion on 
the impact of the veteran's service-
connected cervical spine disability on 
his employability status.  
ii.	Bilateral Hip Disability:
Ask the examiner to determine whether the 
veteran currently has a bilateral hip 
disability.  If so, ask the examiner to review 
the clinical record and to provide an opinion 
as to whether it is at least as likely as not 
that the veteran's service-connected cervical 
spine arthritis or lumbosacral spine post 
operative herniate nucleus pulposis either 
caused or worsened any exiting hip disability.  
Send the claims folder to the examiner for 
review.  
b.	A cardiovascular examination should be conducted 
in order to determine the current nature and 
etiology of the any existing heart condition.  
All indicated special studies and tests should 
be accomplished.  Ask the examiner to review the 
clinical record.  Direct the examiners attention 
to the fact that the veteran currently has 
service connection established for status post 
herniated nucleus pulposis, excision L4-5, 
osteoarthritis of the cervical spine, 
hemorrhoids, dermatophytosis of the feet and a 
postoperative scar from resection of a 
submaxillary gland.  Ask the examiner to provide 
an opinion as to whether it is at least as 
likely as not that any of the veteran's service-
connected disabilities either caused or worsened 
the veteran's existing cardiovascular condition.  
The clinical basis for the opinion should be set 
forth in detail.  Send the claims folder to the 
examiner for review.  
4.	After the development requested above has 
been completed to the extent possible, the 
RO should again review the record.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





